                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                               5:18CV113-GCM-DCK

KATHY R. DUGGER,                        )
                                        )
       Plaintiff,                       )
                                        )
vs.                                     )                   ORDER
                                        )
NANCY A. BERRYHILL,                     )
Acting Commissioner of Social Security, )
                                        )
       Defendant.                       )
____________________________________)

       This matter is before the Court upon the memorandum and recommendation of United

States Magistrate David C. Keesler, filed June 14, 2019.

       After an independent and thorough review of the magistrate's memorandum, Plaintiff’s

objections thereto, and a de novo review of the record, the Court concludes that the

recommendation to deny Plaintiff’s Motion for Summary Judgment and grant the

Commissioner’s Motion for Summary Judgment is correct and in accordance with law.

Accordingly, the findings and conclusions of the magistrate are accepted, Plaintiff's Motion for

Summary Judgment is DENIED, and the Commissioner’s Motion for Summary Judgment is

GRANTED.

       IT IS THEREFORE ORDERED that the memorandum and recommendation of the

magistrate is hereby AFFIRMED.


                                 Signed: August 26, 2019
